Action for damages for personal injuries suffered by the plaintiff as a consequence of being struck by a truck which collided with another truck at an intersection of two streets. Plaintiff while so struck was standing on the *1063sidewalk. Judgment for the plaintiff reversed on the facts and a new trial granted, costs to appellants to abide the event, unless within ten days from the entry of the order hereon the plaintiff stipulate to reduce the verdict in his favor to $15,000; in which event the judgment, as so reduced, is unanimously affirmed, without costs. No opinion. Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.